Citation Nr: 0522619	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  01-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected calluses of both feet.

2.  Entitlement to an increased initial disability rating in 
excess of 50 percent for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This case came to the Board of Veterans' Appeals (Board) from 
an August 2000 RO decision which denied service connection 
for PTSD; and denied an increased disability rating in excess 
of 10 percent for service-connected calluses of both feet.  
The veteran filed a notice of disagreement (NOD) in August 
2000, and the RO issued statement of the case (SOC) in 
January 2001.  In May 2001, the veteran timely perfected his 
appeal.

In October 2003, a Travel Board hearing was held before the 
undersigned Veterans Law Judge, who is rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing 
is of record.

In February 2004, the Board issued a decision which granted 
service connection for PTSD; and remanded for additional 
evidentiary development the veteran's claim for an increased 
disability rating in excess of 10 percent for service-
connected calluses of both feet.  

In February 2004, the RO issued a rating decision granting 
service connection for PTSD, and assigning thereto a 50 
percent initial disability rating, effective from April 2000.  
Notice of this decision was mailed on March 29, 2004.  On 
March 7, 2005, the veteran filed a timely NOD regarding the 
assigned initial rating.

The issue of an increased initial disability rating in excess 
of 50 percent for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's calluses of the right foot are manifest by 
tender and painful calluses on the proximal great toe, the 
distal fourth metatarsal and the heel; decreased ability to 
walk or stand for prolonged periods; and a slow gait; all of 
which is analogous to no more than a moderately severe foot 
injury.

2.  The veteran's calluses of the left foot are manifest by 
tender and painful calluses on the proximal great toe, distal 
first metatarsal, the distal fourth metatarsal and the heel; 
decreased ability to walk or stand for prolonged periods; and 
a slow gait; all of which is analogous to no more than a 
moderately severe foot injury.


CONCLUSIONS OF LAW

1.  Service-connected calluses of the right foot are 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5284 (2004).

2.  Service-connected calluses of the left foot are 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. 

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Historically, the veteran served on active duty in the Army 
from June 1972 to June 1975.  A review of his enlistment 
examination, dated in April 1972, noted findings of bilateral 
pes planus, second degree.  Inservice treatment reports 
revealed multiple treatments for calluses on both feet.  

In November 1975, the RO issued a rating decision granting 
service connection for skin calluses of the feet, and 
assigned thereto a 10 percent initial disability rating, 
effective from June 1975.  

In April 2000, the veteran filed his present claim seeking an 
increased rating of his service-connected skin calluses of 
the feet.  Through his statements and testimony herein, the 
veteran alleges that his service-connected callosities of 
both feet are manifested by continuous pain, great difficulty 
in walking, and disfigurement of his feet and toes.  

After reviewing medical evidence from recent years, the Board 
concludes that the veteran's calluses of both feet should now 
be rated separately and by analogy (38 C.F.R. § 4.20) to a 
moderately severe foot injury under Diagnostic Code 5284.  

Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 10 percent rating is warranted for a moderate 
foot injury.  A 20 percent rating is warranted for a 
moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, a 
40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2004).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2004).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

A VA examination for feet, performed in May 2000, noted the 
veteran's complaints of daily pain in his heels and anterior 
feet, which increases with walking.  The veteran indicated 
that he had tried various pads and inserts in his shoes, and 
that he had been fitted for orthotics, but none of these 
treatments seemed to help.  Physical examination of the right 
foot revealed calluses on the proximal great toe, the distal 
fourth metatarsal and the heel.  All of these were moderately 
to severely tender to palpation.  The left foot exhibited 
four calluses of the proximal great toe, distal first 
metatarsal, the distal fourth metatarsal, and the heel.  The 
report noted that on the dorsal aspects of the feet there 
appeared to be hammertoes for the second, third and fourth 
toes.  The VA examiner noted that all of the calluses are 
very tender to palpation, and that the veteran's gait was 
very slow and gingerly, with his toes curled upward and very 
narrowed based.  X-ray examination of the feet revealed 
osteoarthritis of the left first metacarpophalangeal joint 
with overlying soft tissue swelling, perhaps a bunion.  
Photographs of both of his feet were included with the 
report.  The report concluded with an impression of history 
of multiple calluses of the soles of the feet bilaterally 
with severe pain by examination and by description.  

A second VA examination for feet was conducted in June 2004.  
Physical examination of the feet revealed contracted and 
deformed second digits bilaterally and pinched calluses 
bilaterally.  A rigid forefoot deformity was noted 
bilaterally with range of motion guarded and limited.  
Intertractal plantar keratotic lesions were noted on the sub 
third digit of the left foot.  Digital contracture of the 
left digits was also noted.  Range of motion of the feet was 
guarded and limited, and sub talar and ankle joint motions 
was also guarded and limited.  The report noted an impression 
of multiple calluses on the plantar aspect of each foot and 
contracture of the lesser digits.  The veteran was in a great 
deal of discomfort associated with his feet, and the examiner 
noted that the veteran needs primary podiatric care which 
would give him relief of his callosities, and that more 
accommodation and proper shoe gear would also be warranted.  

In January 2005, a third VA examination of the feet was 
conducted to consider additional issues presented by the 
Board's prior remand in this matter.  The VA examiner noted 
diagnoses of calluses, hammertoe deformities, hallux valgus 
(also called bunions), and no evidence of pes planus.  The VA 
examiner then opined that the veteran's existing calluses 
should be considered a continuation of his prior diagnosis of 
calluses.  He also opined that there was no evidence present 
to consider the hammertoe deformities or hallux valgus to be 
secondary to the veteran's calluses, and that it is not 
likely that these nonservice-connected conditions were caused 
or made worse by the veteran's service-connected calluses.  

Considering all the evidence, the Board finds that the 
service-connected calluses of both feet have increased in 
severity and now produce impairment which is comparable to 
the analogous condition of moderately severe bilateral foot 
injuries.  This supports higher separate ratings of 20 
percent for the veteran's calluses of the right foot, and 
calluses of the left foot, by analogy under Diagnostic Code 
5284.  

A rating even higher than 30 percent rating is not warranted 
for the service-connected calluses of both feet, since the 
callosities themselves are not responsible for all of the 
functional impairment present in the veteran's bilateral 
feet.  Specifically, the veteran has a number of other foot 
problems (e.g., hammertoe deformities and hallux valgus) 
which are non-service-connected, and impairment from the non-
service-connected foot problems may not be considered in 
support of a higher rating for service-connected callosities 
of the feet.  38 C.F.R. § 4.14.

In reaching its decision herein, the Board has considered all 
applicable rating codes.  
The RO assigned a 10 percent disability rating for the 
veteran's calluses of both feet under Diagnostic Codes 7813 
and 5279.

An analogous diagnostic code for functional impairment from 
calluses of the feet would seem to be 38 C.F.R. § 4.71a, 
Diagnostic Code 5279, used in rating metatarsalgia.  
Metatarsalgia means pain and tenderness in the metatarsal 
region of the foot.  However, this rating code provides a 
maximum rating of 10 percent for unilateral or bilateral 
anterior metatarsalgia.  Thus, application in this case would 
not be beneficial to the veteran.

Diagnostic Code 7813 is used in rating impairment resulting 
from dermatophytosis. See 38 C.F.R. § 4.118, Diagnostic Code 
7813.  According to the old rating criteria (prior to August 
30, 2002), dermatophytosis is rated, by analogy, to eczema, 
depending upon the location, extent, and repugnance or 
otherwise disabling character of manifestations. 38 C.F.R. § 
4.118, Diagnostic Code 7813 (2002).

Pursuant to the old rating criteria (prior to August 30, 
2002), the next highest available rating under this code 
section, 50 percent, is warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestation or exceptionally repugnant. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

According to the revised rating criteria, dermatophytosis is 
rated, by analogy, as disfigurement of the head, face, or 
neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 
7804, or 7805); or dermatitis (under Code 7806) depending 
upon the predominant disability. 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2004).  As the veteran's service-
connected callosities involves his feet and not his head, 
face, neck, the Board finds that the predominant disability 
should be rated, by analogy, to dermatitis of these 
extremities.  According to the revised rating criteria (since 
August 30, 2002), the next higher rating, 60 percent, 
requires evidence of exposure to more than 40% of the entire 
body or more than 40% of exposed areas affected; or the need 
for constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period. See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).  

Based upon a review of the evidence of record, the veteran's 
service-connected calluses of both feet do not meet the 
requirement for a higher rating under either of these 
provisions. 

After reviewing the evidence in the claims folder, the Board 
finds neither the callosities of the left or the right foot 
rise to the level of a severe foot injury.  While the overall 
condition of the veteran's feet may approach this level of 
disability, the evidence shows the veteran has a number of 
other foot problems (hammertoe deformities and hallux valgus) 
which are non-service-connected, and impairment from the non-
service-connected foot problems may not be considered in 
support of a higher rating for service-connected callosities 
of the feet.  38 C.F.R. § 4.14.

In sum, an increased and separate disability ratings of 20 
percent for the veteran's service-connected calluses of the 
right foot, and calluses of the left foot, are warranted.  
The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has 
been considered in making this decision.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the August 2001, February 2004 and 
March 2005 letters sent to the veteran, the rating decision, 
statement of the case, supplemental statements of the case, 
and the Board's prior remand herein.  These documents 
collectively provided notice of elements (1), (2), (3), and 
(4) see above.  In addition, these documents provided 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  The veteran was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the March 2005 SOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).  The 
veteran is not currently claiming that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not 
accomplished in this case.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  Finally, the Board notes that the veteran has 
been scheduled for and obtained a medical examination as 
required by 38 C.F.R. § 3.159(c)(4)(i).  

In his Informal Brief, dated in July 2005, the veteran's 
representative indicates that the veteran is receiving Social 
Security benefit payments, and implies that these records 
should be obtained herein.  The Board notes, however, that an 
August 1999 treatment report indicated that the veteran was 
injured on the job in 1985, sustaining a back and head 
injury, and was later awarded Social Security disability 
benefits.  As such, the Board does not believe these records 
would be pertinent to the veteran's current claim for an 
increased disability rating filed many years later.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  




ORDER

An increased rating, to 20 percent, for calluses of the right 
foot is granted, subject to the laws and regulations 
governing payment of monetary benefits.

An increased rating, to 20 percent, for calluses of the left 
foot is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

As noted above, the RO issued a rating decision in February 
2004, implementing the Board's February 2004 decision by 
granting service connection for PTSD, and assigning thereto 
an initial disability rating of 50 percent, effective from 
April 2000.  Notice of this decision was mailed to the 
veteran on March 29, 2004.

On March 7, 2005, the veteran filed a notice of disagreement 
as to the initial rating assigned to his PTSD.  See 38 C.F.R. 
§ 20.201 (2004); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (an NOD need only consist of a writing that expresses 
disagreement with an RO decision).  A statement of the case 
(SOC) has not been sent to the veteran regarding this issue.  
In cases like this, the Board must remand the matter for 
issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is remanded for the following actions:  

The RO should issue an SOC to the veteran and 
his representative concerning the issue of 
entitlement to an increased disability rating 
in excess of 50 percent for service-connected 
PTSD.  The veteran and his representative 
should be informed of the requirement of 
filing a timely substantive appeal subsequent 
to receipt of the SOC, in order to perfect 
that claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


